DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 9, 11-13, 15-17, 20, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser et al. (US 2017/0092717) hereinafter “Meiser” in view of Lin et al. (US 2013/0043528) hereinafter “Lin2” and in further view of Oda et al. (US 2020/0168714) hereinafter “Oda”.
Regarding claim 1, Figs. 12A and 12B of Meiser teaches a semiconductor device, comprising:  a semiconductor body (Item 100) having a first surface (Top surface of Item 100); a first trench (Item 161) that extends in a vertical direction into the semiconductor body (Item 100); a first dopant source (Item 171) in the first trench (Item 161), the first dopant source (Item 171) includes a first dopant species (N-type); a semiconductor area doped with the first dopant species (A portion of area between Items 161 and 162 adjacent to the first trench) and which completely surrounds the first trench at least at a depth in the semiconductor body and adjoins the first trench (Paragraph 0099); a second trench (Item 162) that extends in the vertical direction into the semiconductor body (Item 100) and is completely spaced apart from the first trench (Item 161); a second dopant source (Item 172) in the second trench (Item 162), the second dopant source (Item 172) includes a second dopant species (P-type); a second semiconductor area doped with the second semiconductor species (A portion of area between Items 161 and 162 adjacent to the second trench) and which completely surrounds the second trench at least at one depth in the semiconductor body and which adjoins the second trench (Paragraph 0099); a gate structure (Combination of Items 155 and 151) comprising a gate dielectric (Item 151) and a gate electrode (Item 155); wherein the semiconductor area and the second semiconductor area overlap (See Fig. 12B) in a region that comprises the first dopant species from the first dopant source and the second dopant species from the second dopant source (See shaded area of Fig. 12B).
Meiser does not teach a first interlayer in the first trench nor where the first interlayer is disposed between the first dopant source and the semiconductor body nor a second interlayer in the second trench nor wherein the second interlayer is disposed between the second dopant source and semiconductor body.
Lin2 teaches a semiconductor device where a buffer layer (Equivalent to the Applicant’s interlayer) is formed in a trench between a first dopant source and a semiconductor body (Paragraph 0021).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a first interlayer in the first trench of Meiser, where the first interlayer is disposed between the first dopant source and the semiconductor body; and a second interlayer in the second trench of Meiser, where the second interlayer is disposed between the second dopant source and semiconductor body because the first and second interlayers being in the trenches results in a uniform diffusion of dopants into the surrounding area during a diffusion process (Lin Paragraph 0021). 
Meiser does not teach a third trench that extends in the vertical direction into the semiconductor body; and a gate structure in the third trench.
However, Meiser further teaches where the device is an IGFET (Paragraph 0093).
Fig. 6 of Oda teaches an IGFET comprising a superjunction (Paragraph 0150) where a gate structure (Combination of Items 15 and 16) is in a trench structure (Item 14) within a semiconductor body (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor device of Meiser include a third trench that extends in the vertical direction into the semiconductor body where the gate structure is in the third trench because it results in source zones running along and adjacent to sides of the gate structure into a body zone forming a PN junction (Oda Paragraphs 006 and 0067) which extends the effective gate length.  
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the semiconductor device of Meiser include a third trench that extends in the vertical direction into the semiconductor body where the gate structure is in the third trench because “’Obvious to try’ – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success” supports a prima facie case of obviousness (MPEP 2143; See also KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)). In the instant case, the finite choices are either having the gate be planar or trenched which Oda shows to both have an equal opportunity for success (Oda Paragraph 0152) .
Regarding claim 2, Fig. 12A of Meiser further teaches where a concentration profile of the first dopant species (N-type) in the first semiconductor area, in a first lateral direction that extends from the first trench (Item 161) into the semiconductor body (Item 100), corresponds to a diffusion profile (Fig. 12B) that results from diffusion of the first dopant species from the dopant source through the interlayer (when combined with Lin2 as stated in the rejection of claim 1 above) into the semiconductor body (Item 100).
Examiner’s Note: The Examiner notes that the claim language does not recite any specific concentration profile and therefore any amount of concentration in the semiconductor area, resulting from the diffusion of the dopant source, has a profile. 
Regarding claim 4, Fig. 12A of Meiser further teaches wherein a maximum lateral dimension of the first trench (Item 161) at the first surface (Top surface of Item 100) is1012-2517 / 2018P51298 US 21less than a vertical extent of the first trench (Item 161) from the first surface (Top surface of Item 100) down to a trench base.
Regarding claim 7, Fig. 12A of Meiser further teaches wherein the semiconductor device is a field-effect transistor device (Paragraph 0093), and wherein the first semiconductor area (Item Portion of Item 100 adjacent to the first trench) is an n-doped or p-doped area of a superjunction structure (Paragraph 0099).
Regarding claim 9, Fig. 12A of Meiser further teaches wherein the first trench (Item 161) extends from the first surface (Top surface of Item 100) of the semiconductor body (Item 100) into the semiconductor body (Item 100).
Regarding claim 11, Fig. 12A of Meiser further teaches where the first dopant species (N-type) is different than the second dopant species (P-type).
Regarding claim 12, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above except where a dopant concentration of the first dopant species is different than a dopant concentration of the second dopant species.
However, Meiser teaches where the dopant concentration of each of the first and second dopant species is a result effective variable (Meiser Paragraph 0114 where the dopant concentrations in the first and second trenches may be adjusted to each other such that a portion of the drift layer including the superjunction structure can be completely depleted in a blocking state of the semiconductor device). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the dopant concentrations of the first and second dopant species such that a dopant concentration of the first dopant species is different than a dopant concentration of the second dopant species because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Regarding claim 13, Fig. 12B of Meiser further teaches where a concentration profile of the first dopant species overlaps with a concentration profile of the second dopant species in a lateral direction (See also Examiner’s notes below).
Examiner’s Note: The Examiner notes that the claim language does not recite any specific concentration profile and therefore any amount of concentration in the semiconductor area, resulting from the diffusion of the dopant source, has a profile.
Regarding claim 15, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above.
Meiser does not teach where the first trench and the third trench differ in a lateral extent at the first surface.
However, Fig. 12A of Meiser further teaches where the first trench (Item 161) and the gate structure (Combination of Items 155 and 151) differ in a lateral extent at the first surface (Top surface of Item 100).
Thus, when the trenched gate structure, as taught by Oda, is included in the structure of Meiser, as stated in the rejection of claim 1 above, the first trench and the third trench will differ in a lateral extent at the first surface.      
Regarding claim 16, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above.
Meiser does not teach where the first trench and the third trench differ in a vertical extent into the semiconductor body.
 Fig. 6 of Oda further teaches where a gate trench (Item 14) and a first portion of a superjunction (Paragraph 0150) differ in a vertical extent into the semiconductor body (Item 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first trench and the third trench differ in a vertical extent into the semiconductor body because it is known to form an IGBT device (Oda Paragraph 0150). 
Regarding claim 17, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above.
Meiser does not teach where the semiconductor area adjoins a side wall of the third trench.
However, when the trenched gate structure, as taught by Oda, is included in the structure of Meiser, as stated in the rejection of claim 1 above, the semiconductor area will adjoin a sidewall of the third trench.      
Regarding claim 20, Meiser further teaches where multiple second trenches (Items 162) and multiple first trenches (Items 161) are in an alternate arrangement in the first lateral direction.
Regarding claim 21, Meiser further teaches where the semiconductor area is a body region of the semiconductor device and wherein the second semiconductor area is a source region of the semiconductor device (Paragraph 0084).
Regarding claim 23, Meiser further teaches where the semiconductor area extends out (Paragraph 0099) from a bottom of the first trench (Item 161).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Meiser et al. (US 2017/0092717) hereinafter “Meiser” in view of Lin et al. (US 2013/0043528) hereinafter “Lin2” and Oda et al. (US 2020/0168714) hereinafter “Oda” and in further view of Weber (US 2015/0108620) hereinafter “Weber”.
Regarding claim 3, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above except where a minimum lateral dimension of the first trench at the first surface is within a range of 20 nm and 200 nm, and wherein a vertical extent of the first trench is within a range of 0.5 µm and 50 µm.
Weber teaches the formation of a superjunction structure (Paragraph 0001) where trenches (Items 102) are formed in a semiconductor layer (Item 110), and where the trenches have a minimum lateral dimension of 200 nm (Paragraph 0041) and wherein a vertical extent of the first trench is within a range of 0.5 µm and 50 µm (Paragraph 0041)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a minimum lateral dimension of the first trench at the first surface be within a range of 20 nm and 200 nm, and wherein a vertical extent of the first trench is within a range of 0.5 µm and 50 µm because trenches having dimensions falling within these ranges are known to form a superjunction with a semiconductor layer when filled and “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” (See MPEP 2144.05; See also In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).   
Alternatively, Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Meiser et al. (US 2017/0092717) hereinafter “Meiser” in view of Lin et al. (US 2013/0043528) hereinafter “Lin2” and Oda et al. (US 2020/0168714) hereinafter “Oda” and in view of Kowalik-Seidl et al. (US 2017/0125580) hereinafter “Kowalik-Seidl”.
Regarding claim 12, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above except where a dopant concentration of the first dopant species is different than a dopant concentration of the second dopant species.
Kowalik-Seidl teaches a semiconductor device where a field-stop region (Item 16) with a same doping type as one portion of the superjunction but with a different doping concentration is desired between a bottom portion of the superjunction and a drain (Paragraph 0025). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a dopant concentration of the first dopant species be different than a dopant concentration of the second dopant species because the different dopant concentrations may be desired in different portions of the semiconductor body such that different parts of the semiconductor body can function in desired ways (Kowalik-Seidl Paragraph 0025 where it is desired that a portion of the semiconductor body between the superjunction and a drain is differently doped to serve as a field-stop region).   
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Meiser et al. (US 2017/0092717) hereinafter “Meiser” in view of Lin et al. (US 2013/0043528) hereinafter “Lin2” and Oda et al. (US 2020/0168714) hereinafter “Oda” and in view of Hebert (US 2015/0372131) hereinafter “Hebert”.
Regarding claim 25, the combination of Meiser, Lin2 and Oda teaches all of the elements of the claimed invention as stated above except where a shape of the second trenches along a cross-section parallel to the first surface is different from a shape of the first trenches along the cross-section parallel to the first surface.
Hebert teaches where the shape of trenches in a superjunction is a result effective variable (Paragraph 0034 where the shape of the trenches can be optimized and fine-tuned to achieve a lower specific resistance for a given breakdown voltage). In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because "obvious to try" is not a valid rationale for an obviousness finding (MPEP 2144.05).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the shape of the respective first and second trenches in the device of Meiser such that a shape of the second trenches along a cross-section parallel to the first surface is different from a shape of the first trenches along the cross-section parallel to the first surface because "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." (MPEP 2144.05; See also In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).
Allowable Subject Matter
Claims 8, 18, 19 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 06/03/2022 have been fully considered but they are not persuasive.
Specifically, the Applicant argues that that combined teachings of the prior art do not disclose or suggest the “interlayer” requirements of the claims. The Examiner disagrees. The Applicant’s argument focuses on the way in which the material in the trenches is doped by Meiser (i.e. by in situ doping or drive in dopant from sides of the trench), and states that this is not consistent with the doping in Lin2 which dopes semiconductor material that is adjacent to source material within trenches. The Applicant further avers that “…Meiser does not out-diffuse dopants from a dopant source within the trenches… [and thus] the uniform diffusion benefits described by Lin[2] would not necessarily be obtained”. However, the Applicant, in their arguments, seems only to focus on the step of forming the dopant source material in the trenches and does not acknowledge the step in Meiser which comprises out-diffusion of dopants from the dopant source in the trench after the source material has been formed. Meiser states in Paragraph 0099, when referring to Fig. 12A-12C, “Applying the same thermal budget as for the reference example of Figs. 11A to 11B results in that dopants diffuse out from the first and second semiconductor regions 171, 172 wherein at first they diffuse into intermediate portions formed by remnants of the original drift layer 120.” As Meiser does explicitly out-diffuse dopants from a dopant source within the trench into a material adjacent to the trenches and, as the Applicant explicitly states in their arguments, “the ‘buffer layer’ disclosed in Lin[2] is used to improve the diffusion of dopants from the source layer 112 to the material adjacent the trenches” the uniform distribution benefits described by Lin2 would be obtained in the combination. Thus, the Applicant’s arguments are not persuasive and the Examiner maintains the reliance on the combination of Meiser, Lin2 and Oda.
Further, the Applicant argues that the buffer layer of Lin2 may inhibit the desired effect of doping the first and second semiconductor regions 171 and 172 in the trenches. However, as the Applicant acknowledges earlier in their arguments, the doping of the first and second semiconductor regions via dopant implantation into sidewalls of the trench is only one way in which the semiconductor material in the trench could be doped, while other ways of forming the material are possible. Thus, the inclusion of a buffer layer (i.e. interlayer) would not in fact inhibit the desired effect as avered by the Applicant. Thus, the Applicant’s arguments are not persuasive and the Examiner maintains the reliance on the combination of Meiser, Lin2 and Oda.    
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC K ASHBAHIAN/Primary Examiner, Art Unit 2891